Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection. Applicant argues that the cited reference failed to disclose carrying out a content-modification operation, by the content-presentation device, in connection with the upcoming content modification opportunity based on a comparison between the reference loudness and the threshold.  However Cremer (‘489) teaches carrying out a content-modification operation, by the content-presentation device, in connection with the upcoming content modification opportunity based on a comparison between the reference loudness and the threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200162048 A1 to Cremer et al. (“Cremer”) and US 20200159489 A1 to Cremer (“Cremer”).

As to claim 1, Cremer teaches the method comprising: determining, by a content-presentation device, a media-device loudness of a content portion that is provided to the content-presentation device by a media device (¶0088, determining, by a playback device, a first loudness level of a first portion of first media content from a first source while the playback device presents the first media content), wherein the content portion is provided to the content-presentation device prior to an upcoming content-modification opportunity (¶0035, Media device 230 can modify the received content before sending content to playback device); determining, by the content-presentation device, that the media-device loudness is less than a threshold (¶0076, loudness level of a given portion of the first media content differs from a loudness level of a subsequent portion by more than a threshold amount); based on determining that the media-device loudness is less than the threshold, obtaining, by the content-presentation device, a reference loudness of the content portion (¶0079, first media content to a corresponding reference loudness level indicated by a loudness level profile for the first media content. During the media content replacement event, audio analysis module can be configured to determine the loudness level of the first media content using a time interval having a same length as the time interval that loudness level profile generator used to generate the loudness level profile for the first media content. By way of example, the time interval used by loudness level profile generator can be one second. With this implementation, audio analysis module can be configured to determine loudness levels for one-second portions of the first media content as playback device receives the first media content from the first source); and using, by the content-presentation device, the reference loudness as a basis for determining whether or not to carry out a content-modification operation in connection with the upcoming content-modification opportunity (¶0018, ¶0055, encounter a trigger to carry out a media content replacement event. The media content replacement event can involve switching from presenting first media content from a first source to presenting second media content from a second source. The first source can be a first content pipe, and the second source can be a second content pipe that is different from the first content pipe).

Cremer (‘048) does not teach carrying out a content-modification operation, by the content-presentation device, in connection with the upcoming content modification opportunity based on a comparison between the reference loudness and the threshold.  Cremer (‘489) teaches carrying out a content-modification operation, by the content-presentation device, in connection with the upcoming content modification opportunity based on a comparison between the reference loudness and the threshold (¶0065, carrying out the media content replacement event, playback device 240 may present a movie. The media content replacement event can be carried out during an advertisement break within the movie and can involve replacing a replaceable advertisement with second media content in the form of a replacement advertisement. Further, the replaceable advertisement can have a loudness level that is higher than a portion of the movie preceding the replaceable advertisement. By decreasing the loudness level of the replacement advertisement in accordance with the loudness level of the portion of the movie presented prior to the replacement advertisement, playback device 240 can provide a more pleasant).   In view of the teachings of Cremer (‘0489), it would have been obvious before the effective filing date of the invention to modify the teachings of Cremer (‘048).   The suggestion/motivation would be adjusting loudness of supplemental contents to match the media device loudness for the purpose of increasing satisfaction to the users.  
	

As to claim 2, Cremer and Cremer teaches the method of claim 1, wherein carrying out the modification operation comprises: determining that the reference loudness is less than the threshold; and based on the determining that the reference loudness is less than the threshold, performing the content-modification operation in connection with the upcoming content-modification opportunity (¶0072, determine that a difference between the loudness level of the first media content and the loudness level of the second media content satisfies a threshold condition and, based on the difference satisfying the threshold condition, playback-modification module can adjust the loudness of the second media content, , if the difference does not satisfy the threshold condition, playback-modification module may refrain from adjusting the loudness of the second media content and present the second media content as is during the media content replacement event. The threshold condition may be the difference being greater than a threshold amount).
As to claim 3, Cremer and Cremer teaches the method of claim 2, wherein: the content portion is part of media content, and carrying the content-modification operation comprises presenting a replacement content segment in place of a modifiable content-segment of the media content (¶0074, playback device quickly detect and respond to changes to the volume level of the first media content, audio analysis module can determine loudness levels for fixed-length portions of the first media content during the media content replacement event. The length of these portions can be shorter than a length of portions that audio analysis module analyzes when media content replacement events are not occurring).
As to claim 4, Cremer and Cremer teaches the method of claim 2, wherein carrying the content-modification operation comprises overlaying supplemental content on a modifiable content-segment that is provided to the content-presentation device by the media device (¶0063, Providing the replacement media content for display using a media player can involve presenting the replacement media content in a media-player layer that is on top of another layer in which other media content is provided for display, such as media content received from a media device or an antenna).
As to claim 5, Cremer and Cremer teaches the method of claim 1, wherein carrying out the modification operation comprises: determining that the reference loudness is not less than the threshold; and based on the determining that the reference loudness is not less than the threshold, forgoing performance of the content-modification operation in connection with the upcoming content- modification opportunity (¶0074, length of these portions can be shorter than a length of portions that audio analysis module analyzes when media content replacement events are not occurring).
As to claim 6, Cremer and Cremer teaches the method of claim 1, wherein determining the media-device loudness comprises: obtaining an audio signal corresponding to the content portion; and processing the audio signal to determine the media-device loudness (¶0067, loudness level could be specified within header information of the second media content. As another example, audio analysis module can determine the loudness level by processing an audio signal associated with the second media content, audio analysis module can use a default loudness level to which advertisements are intended to conform as the loudness level).
As to claim 7, Cremer and Cremer teaches the method of claim 1, further comprising receiving, from a server, metadata corresponding to the content portion, wherein obtaining the reference loudness comprises accessing the metadata corresponding to the content portion (¶0088).

As to claim 8, Cremer and Cremer teaches the method of claim 7, further comprising receiving, from the server, fingerprint data, wherein the metadata is associated with the fingerprint data (¶0080, loudness level profile using fingerprinting, audio analysis module can receive a reference fingerprint corresponding to the loudness level profile and compare the reference fingerprint with query fingerprints derived from the first media content, each query fingerprint derived from the first media content can have an associated timestamp. Upon determining that the reference fingerprint matches one of the query fingerprints, audio analysis module can use the timestamp associated with the query fingerprint to align the loudness level profile with the audio signal that playback device is receiving, audio analysis module can be arranged to interpret the matching of the reference fingerprint to the query fingerprint to mean that an initial loudness level of the loudness level profile corresponds to the timestamp associated with the query fingerprint).

As to claim 9, see the rejection of claim 1.

As to claim 10, see the rejection of claim 2.

As to claim 11, see the rejection of claim 3.

As to claim 12, see the rejection of claim 4.

As to claim 13, see the rejection of claim 5.

As to claim 14, see the rejection of claim 6.

As to claim 15, see the rejection of claim 1.

As to claim 16, see the rejection of claim 2.

As to claim 17, see the rejection of claim 3.

As to claim 18, see the rejection of claim 4.

As to claim 19, see the rejection of claim 5.

As to claim 20, see the rejection of claim 6.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421          


/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421